Citation Nr: 0843971	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  04-06 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial rating in excess of 70 percent 
disabling for a psychiatric disorder classified as 
schizophrenia.


REPRESENTATION

Appellant represented by:	Michael J. Mooney, Attorney at 
Law


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The veteran had active service from January 1973 to April 
1977.

The case comes before the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which granted service connection for a psychiatric 
disorder diagnosed as dysthymic disorder, and assigned an 
initial 30 percent rating for this disorder.  This claim has 
been pending since June 17, 1996 as prior adjudicatory 
actions addressing entitlement to service-connection for a 
psychiatric disorder have been continously prosecuted since 
that time leading up to the June 2003 grant of service 
connection.  The veteran has appealed the initial rating 
assigned for this disorder.  

In April 2005, the Board remanded this matter for further 
development.  Such has been completed and this matter is 
returned to the Board for further consideration.

In a March 2007 rating decision the RO granted a 70 percent 
rating for the psychiatric disorder reclassified as 
schizophrenia, from initial entitlement.  In a January 2007 
rating the RO granted entitlement to a total disability 
evaluation due to individual unemployability (TDIU).  
However, as this is not the maximum benefit afforded under 
the applicable Diagnostic Codes the appeal has remained open.  
See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  The veteran's service-connected psychiatric disorder is 
her only service-connected disorder.

2.  From initial entitlement, the veteran is shown to have 
severe impairment of social and industrial adaptivity caused 
by her symptoms which include persistent dysthymia/depressive 
thoughts, anxiety, sleep disturbances, hallucinations, ideas 
of reference and excessive suspiciousness and such symptoms 
have demonstrably rendered her unemployable. 


CONCLUSION OF LAW

The criteria for an initial schedular evaluation of 100 
percent for the veteran's psychiatric disorder classified as 
schizophrenia have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.16(c), 4.129, 4.130, Diagnostic Code 9204 (in effect prior 
to November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties To Notify And To Assist

VA has duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  In this case, the Board is granting in full 
the claim for an increased rating for her psychiatric 
disorder.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

II.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2008).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2008) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2008) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work. 38 C.F.R. § 4.7 (2008) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating is to 
be assigned.

The veteran's entire history is reviewed when assigning a 
disability evaluation, 38 C.F.R. § 4.1.  Since the present 
appeal arises from an initial rating decision which 
established service connection and assigned the initial 
disability ratings, it is not the present level of disability 
which is of primary importance, but rather the entire period 
is to be considered to ensure that consideration is given to 
the possibility of separate ratings for separate periods of 
time based on the facts found. See Fenderson v. West, 12 Vet. 
App. 119 (1999).  In addition, a recent decision of the 
United States Court of Appeals for Veterans Claims (Court) 
has held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2008).

In this matter a review of the evidence reveals that the 
veteran's initial claim was filed on June 17, 1996.  VA 
treatment records submitted in conjunction with her claim 
revealed problems with depressive symptoms and work stress in 
1993.  In October 1993 she was seen for complaints that she 
felt she was "cracking up" and related depressive symptoms 
which she related to work stress.  She complained of an 
abusive boss and had complaints of insomnia, anhedonia, 
feeling worthless, loss of concentration, but no suicidal or 
homicidal ideations.  The impression was depression.  In a 
November 1993 follow-up she was feeling much better but was 
unsure whether it was due to medication or because of a 
reduction in work.  She was still feeling very emotional and 
cried easily.  She was assessed with situational stress.  

The report of a November 1993 private examination conducted 
by a psychologist in conjunction with a Workers Compensation 
claim for a psychiatric condition noted complaints of 
cumulative emotional trauma from overwork and perceived 
harassment beginning in mid August 1993.  She required 
medical treatment but continued her job despite continued 
symptoms.  There was no time lost from work but she no longer 
was required to work overtime.  She lived alone and spent her 
time watching TV or doing needlework.  She had friends but 
did not go out.  She attended church when able, but had been 
prevented from doing so regularly because of overtime.  She 
neglected her chores for a time but was now keeping up with 
them.  She has neither asked for nor received psychiatric 
care.  Currently she was treated for a hyperthyroid.  On 
physical examination she was noted to be 5'5" and weighed 
250 pounds.  She showed inattention to hygiene and only 
bathed once a week.  She was cooperative and established 
rapport with the examiner.  She seemed reliable and sincere 
and had a good memory.  She cried occasionally when talking 
about work demands.  She complained of somatic symptoms such 
as heart palpitations, dizziness and stated that until 
recently she was very jittery and anxious.  She experienced 
extreme fatigue in the past with worthlessness.  She also 
complained of exhaustion after work but had trouble falling 
asleep because of obsessive thoughts about work.  She had 
insomnia 4 times a week.  She also complained of past 
depression with erratic appetite, poor concentration, 
inability to sustain a train of thought, absent mindedness, 
distractibility and poor short term memory.  Until going down 
to a 40 hour work week she had chronic feelings of 
helplessness, hopelessness, sense of dread, doom and 
worthlessness.  She would go on crying jags and also became 
irritable when driving.  She reported social isolation and 
was apathetic about chores and neglected grooming and 
hygiene.  She lost interest in needlework.  She spent a lot 
of time obsessing about work.  

Much of the examination focused on the harsh working 
conditions she said she had been subjected to, including 
overwork and abuse in the job where she worked as a medical 
transcriber.  She reported being forced to work mandatory 
overtime and being subjected to verbal abuse and indicated 
that she hallucinated during one particularly stressful 
episode when a supervisor was chastising her.  She also 
reported having grown up in an abusive and dysfunctional 
home.  She reported a stable job history including in the 
service and post service in office work.  She gave a history 
of a very socially limited adult life. She was introverted 
but was very attached to church.  She reported being very 
suspicious of men and did not report any significant dating 
history.  She said she was happy living alone and aside from 
occasional financial worries, she had no other worries or 
particular concerns in her social life other than loneliness 
and social isolation.  She worked most her life and had an 
associate of arts degree.  She had no intent of marrying.  
She was not close to her family and had lived with her mother 
and brother for a year but left due to a lack of room.  She 
got along with them fine from a distance.  On mental status 
examination she was obese, poorly groomed with dirty hair and 
black fingernails noted.  She admitted to bathing once a 
week.  She had good eye contact and rapport.  Her mood was 
depressed and mildly anxious.  Her affect was labile at 
times.  Her thought process was logical but was extremely 
concrete as she had difficulty interpreting proverbs.  She 
was alert, and oriented and of average intelligence and 
memory and cognition were intact.  Her insight was limited.  
Following testing she was diagnosed with Axis I Dysthymia 
adjustment with mixed emotional features and with physical 
complaints including fatigue induced delirium with 
hallucinations.  Her Axis II diagnosis was personality 
disorder not otherwise specified, with passive, obsessive, 
compulsive and dependent traits.  The examiner opined that 
the veteran probably was overworked but that her symptoms 
seemed to resolve since having medication, rest and reduction 
to a 40 hour workweek.  

A November 1993 follow-up report from the same examiner who 
had done the above psychological examination included a 
review of the results from various psychological tests that 
had been conducted.  The test scores and clinical symptoms 
were consistent with anxiety and depression and following a 
detailed report of the interpretations of test results the 
examiner drafted a commentary.  This stated that the 
veteran's anxiety, depression and somatic preoccupations 
expressed in psychiatric testing were more severe than 
acknowledged during her interview.  It was very probable that 
she responded to psychological testing as if she were 
experiencing work stress.  She was noted to have answered 
questions to reflect how she felt a month ago rather than 
currently now that she was on medications and restricted 
work.  There was some indication of exaggeration of symptoms, 
but the examiner doubted this was deliberate but rather an 
unsophisticated attempt to show how she had been acutely 
disturbed for a 3 month period ending around November 1st.  
Evidence from psychiatric tests confirmed the examiner's 
suspicions that she did have a preexisting personality 
disorder, including passive/dependent and compulsive traits 
and avoidant, schizoid and self defeating traits.  She needed 
to have marginal social adjustment and was shy, introverted 
and isolated.  The examiner noted she had very low self 
esteem and lacked self confidence.  She had no close 
interpersonal relationships.  She was very lonely and 
probably always suffered from a low grade depression that had 
not reached obvious clinical manifestations or required 
medication or treatment. The examiner amended the previous 
diagnostic report to include an Axis II Personality disorder 
with passive/dependent, avoidant, compulsive, self defeating 
and schizoid traits.  

A portion of a December 1994 VA record noted the veteran to 
give a history of suffering from severe depressive phases 
since the late 1970's in the service and had subsequent 
episodes of decompensation under stress and pressure.  She 
was noted to have become confused and was hallucinating and 
became severely depressed in 1993.  She has had problems with 
hallucinations during each time she decompensated and was 
unable to handle a job.  She was noted to be very emotional.  

The report of an October 1996 VA general examination noted on 
nervous system examination, that the veteran was alert and 
oriented during this examination and had recent and remote 
memory.  She had no signs of stress in this examination but 
did appear somewhat anxious.  For more details she was 
referred to the psychiatric examination.  The special 
psychiatric examination noted the veteran to be on Social 
Security disability and lived with her mother.  She took 
Paxil for depression.  Subjective complaints were that she 
felt disabled due to depression which began before the 
military.  She felt overwhelmed most of the time and that she 
did not fit in anywhere.  She never married and had little 
socialization.  She reported having one friend.  She reported 
having suicidal ideations but no attempts.  She viewed 
herself as basically immobilized by her chronic dysphoria and 
personality traits.  Objective examination revealed her to be 
mentally clear, alert and oriented times 4.  She had no 
psychotic symptoms and denied hallucinations or delusions.  
There were multiple personality problems, such as avoidant, 
inadequate schizoid features.  She preferred to live 
essentially alone with her mother.  She had no history of 
alcohol or drug problems.  She was tearful during the 
interview.  She was viewed as competent.  She was diagnosed 
with Axis I dysthymic disorder and Axis II personality 
disorder not otherwise specified.  Her stressors included 
depression and poor social skills.  Her GAF score was 50-60.

An April 1996 Social Security decision reflects that the 
veteran was awarded Social Security disability benefits for a 
psychiatric impairment which was classified as mixed 
personality disorder with dependent, schizoid, obsessive and 
hysterical features.  

VA treatment records from 2000 to 2001 reflect continued 
complaints of depression.  In October 2001 a primary care 
nurse annual assessment noted the veteran to want her thyroid 
checked, with complaints including feeling tired all the 
time.  The depression screen revealed her not to be presently 
receiving treatment at the VA mental health clinic.  She 
endorsed feelings of depression in the past year answering 
"yes" to having felt sad or depressed most days in the past 
2 years and in the past year having had 2 consecutive weeks 
or more of having felt sad, blue, depressed or having lost 
pleasure or interest in things that she usually cared about 
or enjoyed.  A May 2001 mental health consult revealed 
complaints of crying spells, depression, and anxiety.  She 
was noted to have been diagnosed with avoidant, anxiety and 
chronic dysthymia.  She took Paxil but discontinued because 
it was too strong and she said she was "dopey" on it.  She 
said she wanted to be in the military but was "trapped" and 
harassed by men.  She said in the service she started seeing 
shadows and heard noises.  She lived with her mother and 
several cats. She was a secretary for 15 years and had the 
support of her church.  On mental status examination she was 
alert, oriented in all spheres, pleasant, cooperative, had 
appropriate affect and responses.  She was able to follow 
complex instructions and had good recent and remote memory.  
She had normal intellect.  There was no suicidal or homicidal 
ideations.  The impression was dysthymic disorder.  Her 
Global Assessment of Functioning (GAF) was 50.  A June 2001 
follow-up revealed the same findings on mental status 
examination, with her only major complaint being that 
Fluoxetine made her sleepy.  She continued to have a GAF of 
50.  In August 2001 her mental status findings and diagnosis 
was unchanged, but her GAF was up to 55.  

An October 2002 depression screen was again positive with the 
veteran again having endorsed to having felt sad or depressed 
most days in the past 2 years and in the past year having had 
2 consecutive weeks or more of having felt sad, blue, 
depressed or having lost pleasure or interest in things that 
she usually cared about or enjoyed.  Likewise the VA 
treatment records from 2003 included a positive depression 
screen in November 2003.  PTSD screens during these times 
were repeatedly negative.

A December 2002 VA examination noted the veteran related a 
history of having sought treatment voluntarily in the service 
for ongoing hallucinations, crying spells and depressed mood.  
She was unsure of her diagnosis but was treated with 
medication and therapy.  Post service, she again sought 
treatment in the 1990's for crying spells, difficulty 
sleeping, depressed mood and affect.  Treatment included 
antidepressants and she continued with treatment through VA 
and other facilities on and off through 2001.  She gave a 
history have having been married for about six months 20 
years ago and then divorced.  She had been unemployed since 
1993 when she last worked as a transcriptionist for about 2 
years.  She had worked for 11 years prior to that as a 
secretary, but quit that job to assist her mother after her 
father's death.  She reported getting Social Security 
benefits around 1995 but they were reduced because of her 
eligibility for VA benefits which she began receiving in 
1996.  Her current problems included social withdrawal.  She 
lived with her mother and a brother who had a substance abuse 
problem.  She had little social contact outside the home.  
She also had difficulty with lethargy and apathy, crying 
spells and depressed mood.  Medications helped her she 
reported that her crying spells were less frequent.  

During her interview, she was polite and cooperative.  She 
was in no acute distress.  Her affect was appropriate and 
nonconstricted.  Her mood appeared dysthymic.  She was alert, 
oriented, relevant and coherent.  There were no evident signs 
of psychosis.  She related her problems, experiences and 
symptoms with apparent candor and sincerity.  The examiner 
did not find she was suffering from a major depression at 
this point but she certainly appeared dysthymic.  Her 
description of her symptoms and treatment in the military 
suggested that she had a psychotic depression.  It would 
appear as likely as not that her dysthymic disorder 
originated during her period of service.  The Axis I 
diagnosis was dysthymic disorder.  No other diagnosis was 
given.  Her GAF score was estimated to be 55 for the past 
year.  

VA records from 2004 to 2005 continued to reflect positive 
findings for depression.  In December 2004 assessment for a 
positive screen for depression indicated that she did not 
meet the criteria for major depressive disorder and had no 
symptoms requiring intervention.  Her symptoms worsened in 
2005 with a September 2005 tele-triage for a chief concern of 
depression revealed concerns of adult abuse or neglect.  She 
felt severely depressed and that her life was not worth 
living.  She was currently suffering from mental abuse and 
felt stupid and was being put down.  She needed to talk to 
someone before she did something to harm herself.  Later in 
September 2005 she reported that her home situation had 
gotten bad due to a bad family situation.  She reported 
herself as being a "bundle of nerves."  She now had a 
positive PTSD screen and another report from September 2005 
revealed that she was being verbally abused and harassed by a 
sibling who was living in the house with her and her mother.  
She was having difficulty coping with this.  She also 
complained that the medication, Fluoxetine and Trazadone 
given by her psychiatrist made her too drowsy.  She was 
assessed with anxiety and insomnia.  Plans were made to 
change her prescription to Xanax.  By January 2006 a mental 
health telephone note revealed her to be last seen in mental 
health by a physician's assistant in September 2005 and being 
diagnosed with adjustment reaction not otherwise specified 
and dysthymic disorder.  She was a no show for an appointment 
schedule for October 2005.  She said the appointment 
"slipped her mind."  She complained that the medications 
prescribed by mental health made her feel drunk.  She had the 
prescription switched to Alpazolam and reported doing better 
on this.  She reported that she had had a conflict with her 
sibling who was living with her and her mother, wherein he 
assaulted her and was put in jail and she filed a protective 
order.  He was no longer living at the house but she still 
feared he might come back and harm her.  

VA records from 2006 continued to show complaints of 
depression, along with continued positive screen for PTSD 
reported in 2006.  Her mental status examination continued to 
show her to be alert, oriented in all spheres, pleasant, 
cooperative, had appropriate affect and responses.  She was 
able to follow complex instructions and had good recent and 
remote memory.  She had normal intellect.  There was no 
suicidal or homicidal ideations.  Themes to be addressed 
included previous medications, sleep patterns, sleep hygiene, 
work habits, military history, avocational activities, family 
history, depression, medication, side effects and future 
plans.  The impression was dysthymic disorder and her GAF was 
50.  

The report of an August 2006 VA psychiatric examination 
included a history of the veteran having been sexually 
harassed in the military and of being ridiculed by a superior 
for failing to submit to his advances.  Her psychiatric 
history included her having worried that others were talking 
about her and she still worried about this.  She complained 
of sleep difficulties currently but in fact she was sleeping 
6 or 7 hours a night without much interruption.  She stated 
she sometimes hears noises like a radio, unclear voices and 
static in the background.  She also sometimes feels as though 
someone is behind her who she can't see and often feels like 
people are talking about her.  These symptoms have gone on 
for years having first occurred during a period of conflict 
with coworkers in the service.  She said that when she 
complained of these symptoms in the military to a physician, 
the military chose to discharge her because of her symptoms.  
Her discharge records were noted to reflect that she was 
discharged based on unsuitability.  Her hallucinations were 
occasional but she had frequent concerns about other people 
and avoided large groups because of this.  She was concerned 
that this examiner would view her as "weird."  The examiner 
noted that an examination from 1993 was of record and showed 
visual hallucinations.  

Socially she was noted to have graduated high school and 
completed one college course in the service.  She served in 
the military from 1973 to 1977.  She began as an accounting 
specialist then moved to typing and transcription work.  Her 
post service job was as a transcriptionist.  Since leaving 
the military she worked for the county government for 10 
years, leaving in 1991 when she began to feel depressed.  In 
1993 she quit working as a transcriptionist for a company due 
to too many conflicts with a boss who she viewed as too 
demanding and expected too much overtime.  Her weight had 
fluctuated greatly over the years with her current weight at 
about 250 pounds.  She lost weight multiple times but found 
she becomes anxious when her weight approaches 160 pounds 
which would still be overweight for her height.  She could 
not explain what her anxiety was about.  She spent her time 
watching TV and doing handicrafts with weekly church 
attendance.  She had no friends and felt nervous around a lot 
of people.  She had two younger brothers.  She viewed one as 
sociopathic, but she had a good relationship with the other 
and was very fond of that brother's children.  She reported 
receiving Social Security disability after a 2 year process 
and was noted to be appealing her VA rating.  She currently 
lived with her mother and reported their relationship as 
close.  She had rare alcohol use now and no other use of 
recreational drugs.  She had a period during the military of 
heavy drinking and about 10 times had the shakes in the 
morning.  She stated that her mother had a history of bipolar 
disorder.  Her records noted that she was previously married 
then divorced and she did not disclose this to the examiner.  
She also had a history of having changed her name.  She was 
noted to have taken Prozac and Paxil in the past but now was 
only taking Xanax.  She was diagnosed with a dysthymic 
disorder.  However the records suggested a major depression 
in the 1980's with vegetative signs.  

Physical examination revealed her to be casually and neatly 
dressed and well groomed.  She was oriented times 3, 
cooperative, pleasant with focused and clear speech.  She was 
briefly tearful once or twice during the interview, 
appropriate to painful memories she was discussing.  
Otherwise her mood was normal.  Her memory and attention were 
normal.  She was concerned that the examiner might view her 
as "weird" but she was pleasant and appeared unguarded 
during the conversation.  She denied insomnia, loss of 
interest, guilt, loss of energy, concentration difficulties, 
appetite changes and suicidal ideas.  She had no psychomotor 
agitation or retardation.  She stated that her mood was good 
and that it was usually good.  The examiner opined that the 
veteran had a diagnosis of dysthymic disorder, but her 
examination and records suggested the presence of a psychotic 
disorder which according to the history she gives, appears to 
have begun during service.  She complained of hallucinations, 
ideas of reference and excessive suspiciousness.  These 
symptoms appear to have interfered significantly with her 
work performance and her isolation was probably related to 
these problems as well.  There was a history of a serious 
depression, but she was not depressed now, nor would she meet 
the criteria for dysthymic disorder.  Her Axis I diagnosis 
was schizophrenia.  Her GAF was 50 which reflected serious 
impairment in work, moderate impairment in social functions.  

The veteran is noted to have submitted a statement in October 
2006 disputing some the accuracy of the statements recorded 
by the examiner in the August 2006 VA examination report, 
primarily about the history written by the examiner regarding 
incidents during her service which the examiner reported as 
involving drinking and an apparent harassment towards her. 
However she did indicate that other parts of the examination 
were accurate and did express the feeling that she had been 
ostracized in the service after refusing a sergeant's 
advances.  She also described in detail problems she 
encountered at work after service where she felt that she was 
punished for being able to work more efficiently than another 
coworker who was in a different department.  She expressed 
feeling as though she was on somebody's "list" which 
reminded her of her army days.  She also took issue with the 
report's stating that she had no problems sleeping, and 
reported that it takes her until 3:00 am to fall asleep on 
nights she goes to bed at 10 or 11 pm, and awakens at 9 am.   
She acknowledged having had hallucinations, but indicated 
that they mostly took place in the service.  She did admit to 
not feeling as depressed as in the past, but indicated that 
was because she was in a situation where she was not 
"bothering anybody" and that she gets along well with her 
mother.  She expressed that she would like to work but was 
unsure that she would be able to cope with working.  

VA records from 2007 through 2008 reflect ongoing complaints 
of depression and anxiety.  In March 2007 a primary care 
clinic addressing other medical complaints included an 
impression of chronic anxiety.  She was also noted to have 
dysthymia and was followed by mental health.  Another March 
2007 note revealed the veteran to again endorse symptoms of 
depression of having little interest or pleasure in doing 
things more than half of the days, and feeling down and 
depressed and hopeless more than half the days.  Her PTSD 
screen was negative although she did confirm feelings of 
being constantly on guard, watchful or easily startled.  She 
also reported feeling numb or detached from others, 
activities or surroundings.  A 2 question depression screen 
was reportedly negative.  A March 2008 primary care nursing 
note revealed that she continued to endorse feelings of 
depression.  

Following review of the above evidence, the RO is noted to 
have granted a 70 percent rating effective from initial 
entitlement in a March 2007 rating, and granted entitlement 
to TDIU also from initial entitlement in a January 2008 
rating.  

The regulations pertaining to rating psychiatric disabilities 
were revised effective November 7, 1996, during the pendency 
of the initial claim.  The Court has held that where the law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).

The Board notes that the veteran's psychiatric disorder was 
initially classified as a psychiatric disorder other than 
post traumatic stress disorder (PTSD) diagnosed as a 
dysthymic disorder but in a March 2007 rating which granted 
an initial 70 percent rating, the RO reclassified the 
disorder as schizophrenia.  The Board will discuss the 
pertinent criteria in effect for either diagnosis.  

According to the General Rating Formula for Mental Disorders 
in effect since November 7, 1996, a 100 percent evaluation is 
warranted for the following: Total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  The 70 percent rating currently in effect is 
warranted when there is occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and the inability to establish 
and maintain effective relationships.

Under the "old" regulations pertaining to psychiatric 
disabilities in effect prior to November 7, 1996, a 100 
percent evaluation is warranted for psychoneurotic disorders 
(including dysthymia) when the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community; totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior; 
and the veteran is demonstrably unable to obtain or retain 
employment.  The 70 percent evaluation currently in effect is 
warranted where the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired, and the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  

Under the "old" regulations pertaining to psychiatric 
disabilities in effect prior to November 7, 1996, a 100 
percent evaluation is warranted for psychotic disorders 
(including schizophrenia) when there are active psychotic 
manifestations of such extent, severity, depth, persistence 
or bizarreness as to produce total social and occupational 
inadaptability.  The 70 percent evaluation currently in 
effect is warranted for lesser symptomatology such as to 
produce severe impairment of social and industrial 
adaptivity.  Schizophrenia, undifferentiated type is under 
Diagnostic Code 9204 for psychotic disorders.

The Board notes here that the RO reviewed the veteran's claim 
under the pre-November 1996 criteria for psychotic disorders 
as well as the current criteria in its March 2007 rating 
granting the initial 70 percent rating.  The RO has also 
reviewed the veteran's claim under the provisions of the 
"new" diagnostic criteria as evidenced by the statement of 
the case issued in January 2004.  However, the "old" 
diagnostic criteria is more favorable when considering an 
increased evaluation for psychiatric disorders from 70 
percent to 100 percent.

The Board further notes that prior to November 7, 1996 where 
the only compensable service-connected disability is a mental 
disorder assigned a 70 percent evaluation, and such mental 
disorder precludes a veteran from securing or following a 
substantially gainful occupation, the mental disorder shall 
be assigned a 100 percent schedular evaluation under the 
appropriate diagnostic code.  38 C.F.R. 
§ 4.16(c).  The provisions of paragraph (a) of section 4.16, 
pertaining to TDIU ratings were not applicable in such cases.  
The provision of paragraph (c) of section 4.16 allowing for a 
100 percent schedular rating for a lone service-connected 
psychiatric disorder rated at 70 percent disabling was later 
removed from 38 C.F.R. § 4.16 as of November 7, 1996.  

Based on review of the evidence and with application of the 
pertinent laws and regulations, the Board finds that the 
veteran is entitled to a 100 percent schedular rating for her 
psychiatric disorder now classified as schizophrenia.  

As confirmed by the RO's March 2007 grant of a 70 percent 
initial rating, her symptoms as detailed above are shown to 
meet the 70 percent schedular criteria for psychosis in 
effect prior to November 7, 1996 throughout the pendency of 
the appeal.  She is shown to have severe impairment of social 
and industrial adaptivity caused by her symptoms which 
include persistent dysthymia/depressive thoughts, anxiety, 
sleep disturbances, hallucinations, ideas of reference and 
excessive suspiciousness.  Her symptoms have been shown to 
cause severe social isolation, as she is noted to have no 
social contacts outside of her immediate family.  While her 
symptoms appeared to have stabilized after she permanently 
left work, the stress of work was shown to cause flare-ups of 
symptoms including active hallucinations, severe depression 
and serious neglect of personal care and hygiene as reported 
in the records and examinations done in conjunction with a 
Workers Compensation claim in 1993.  Thus her symptoms 
demonstrably preclude employment, and this is confirmed by 
the RO's January 2008 grant of TDIU for the pendency of the 
appeal.  

The Board further notes that the veteran's service-connected 
psychiatric disorder rated at 70 percent disabling is the 
lone service-connected disability.  Therefore throughout the 
pendency of this appeal from initial entitlement she is 
entitled to a schedular 100 percent rating for this disorder 
pursuant to § 38 C.F.R. § 4.16(c), which was in effect at the 
time her claim was filed in June 1996.


ORDER

Entitlement to a 100 percent rating for a psychiatric 
disorder classified as schizophrenia is granted, subject to 
the laws and regulations governing the award of monetary 
benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


